United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.R., Appellant
and
DEPARTMENT OF AGRICULTURE, FOOD
SAFETY INSPECTION SERVICE, Norma, NJ,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-497
Issued: June 5, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 19, 2006 appellant filed a timely appeal from Office of Workers’
Compensation Programs’ February 6 and June 22, 2006 merit decisions. Under 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof in establishing that her claimed
herniated cervical disc and hepatitis C conditions are causally related to her federal employment.
FACTUAL HISTORY
Appellant, a 39-year-old poultry line inspector, filed a Form CA-2 claim for benefits on
March 29, 2004, alleging that she developed a herniated cervical disc and hepatitis C due to
factors of her employment. She submitted diagnostic test results and disability slips from
Dr. Arthur J. McDermet, an osteopath.

By letter dated May 3, 2004, the Office advised appellant and Dr. McDermet that it
required additional factual and medical evidence to determine whether she was eligible for
compensation benefits. The Office requested a comprehensive medical report describing
appellant’s symptoms and an opinion explaining how her claimed conditions were causally related
to her federal employment.
By decision dated July 7, 2004, the Office denied appellant’s claim that she sustained
employment-related herniated disc or hepatitis C conditions. The Office indicated that appellant
did not submit medical evidence sufficient to establish that she had sustained a medical condition
causally related to employment factors.
By letter dated July 15, 2004, appellant’s attorney requested an oral hearing which was
held on April 6, 2005. Appellant submitted a June 18, 2004 report from Dr. McDermet, who
stated:
“[Appellant] first presented to our office [on April 1, 2003] with complaints of
neck pain, fatigue, neck and upper extremity edema. Within a week she then
developed upper extremity radicular symptoms as well.
Numerous
exam[ination]s and tests were performed; these included cervical [x]-ray and
magnetic resonance imaging [MRI] scans, upper extremity venogram,
echocardiogram and blood work. [Appellant] was found to have a C5-6 and C6-7
disc herniation with mild canal stenosis, C6-7 mild right lateral recess stenosis
and C3-4 and C4-5 central protrusions without canal stenosis.
“[Appellant] was out of work from April 28 to October 26, 2003. She returned to
work on October 27, 2003. With [appellant’s] return to work her neck, shoulder
and back pain returned and became progressively worse with each week of work.
Despite anti-inflammatory and analgesic medication and physical therapy, her
symptoms progressed. It is felt that the nature of [appellant’s] job, (long hours of
sitting or standing with bending forward to perform the inspections) as well as the
cool environment directly contributed to the worsening of her neck and back pain.
Also, her hepatitis C was in an active state and needed treatment. Consequently,
[appellant] was advised to take a medical disability leave from her job so that her
two medical conditions could be treated.
“At the present time [appellant] is receiving pain management for her cervical
pain. She is also receiving medical treatment for her hepatitis C. [Appellant] is
unable to return to her current position due to the direct cause and effect
relationship of her job activity and the resultant increase of her symptoms. It also
seems unadvisable for someone with active [h]epatitis C to function as a food
inspector; [appellant] informs me that she periodically can be lacerated by a
chicken bone with bleeding thru her protective gloves as a result of the laceration.
It seems highly unlikely that [appellant] will be able to return to her position as
[an employing establishment] poultry inspector despite treatment for her two
conditions, as her job will probably always aggravate her cervical spine
condition.”

2

At the hearing, appellant alleged that she developed her neck and hepatitis conditions due
to her work as a poultry inspector beginning in 1998. She was required to work on a stainless
steel stand inspecting chickens as they moved down an assembly line. Appellant related that she
would inspect 62 chickens per minute as they moved down the line, leaning over with her arms
raised and her neck in a forward position. With each passing chicken, she would palpate the
viscera, turn it around with both hands and look for diseases, in a continuous process. Appellant
worked from 7:00 a.m. to 3:30 p.m., with a 30-minute break for lunch and 15-minute breaks in
the morning and afternoon. She stated that she first began experiencing problems with her neck
and back in April 2003. When asked if she had ever hurt her neck or back before, appellant
replied, “No.”
By decision dated June 23, 2005, an Office hearing representative affirmed the July 7,
2004 decision.
By letter dated November 4, 2005, appellant’s attorney requested reconsideration. In a
November 14, 2005 report, Dr. McDermet stated:
“I understand that [appellant] had been denied her compensation claim because it
has been determined that her job as poultry inspector did not have physical
requirements that aggravated her medical condition. This assumption is contrary
to my medical opinion. [Appellant] has suffering from severe neck pain and
cervical radiculopathy as well as lumbar radiculopathy. She also has right upper
extremity weakness. The strain of prolonged sitting, particularly in a cold, damp
environment of the poultry inspection plant can do nothing but increase and
aggravate her musculoskeletal symptoms.
[Appellant’s] symptoms are
aggravated even by sitting or standing more than 15 [to] 20 minutes in one
position in a warm, nonhumid environment.”
By decision dated February 6, 2006, the Office denied modification of the June 23, 2005
decision. The Office noted that Dr. McDermet’s report indicated that appellant had an
underlying medical condition which was aggravated by her employment. It stated, however, that
Dr. McDermet failed to relate this condition to work factors or indicate the periods of disability
related to the aggravation.
By letter dated April 3, 2006, appellant’s attorney requested reconsideration. In a report
dated May 5, 2006, Dr. McDermet indicated that appellant had underlying neck and back
conditions stemming from a motor vehicle accident which occurred on October 21, 2001. He
advised that these conditions were aggravated by her employment. Dr. McDermet stated,
however, that, while appellant had aggravated symptoms related to the motor vehicle accident it
was not work related.
By decision dated June 22, 2006, the Office denied modification. The Office noted that
Dr. McDermet failed to submit a medical opinion indicating that he was aware of appellant’s job
duties and the process by which these job duties resulted in a work-related condition.

3

LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing that the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that an injury was
sustained in the performance of duty as alleged and that any disability and/or specific condition
for which compensation is claimed are causally related to the employment injury.2 These are the
essential elements of each and every compensation claim regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is usually rationalized medical
evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.4
ANALYSIS
The Board finds that appellant has failed to submit sufficient medical evidence to
establish that her herniated cervical disc or hepatitis C conditions are causally related to her
employment. For this reason, appellant has not discharged her burden of proof to establish her
claim that this condition was sustained in the performance of duty.
Appellant submitted a June 18, 2004 report from Dr. McDermet which indicated that she
had complaints of neck pain, fatigue, upper extremity radicular symptoms and a hepatitis C
condition. Diagnostic tests indicated C5-6 and C6-7 disc herniation with mild canal stenosis,
C6-7 mild right lateral recess stenosis and C3-4 and C4-5 central protrusions without canal
stenosis. Dr. McDermet noted that appellant was out of work from April 28 through
1

5 U.S.C. §§ 8101-8193.

2

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

Id.

4

October 2003, when she returned to work and experienced a resumption of her neck, shoulder
and back pain; he related that her symptoms progressively worsened with each week of work.
Dr. McDermet opined that the nature of appellant’s job, which entailed long hours of sitting or
standing while bending forward to perform the inspections, as well as the cool environment,
directly contributed to the worsening of her neck and back pain. He concluded that appellant
was unable to return to her current position due to the direct cause and effect relationship of her
job activity and the resultant increase of her symptoms. Dr. McDermet also advised that she was
receiving medical treatment for her hepatitis C, which made it unlikely that appellant could
resume working as a poultry inspector. He recommended that appellant take a medical disability
leave from her job so that her two medical conditions could be treated.
Appellant stated at the hearing that her cervical and hepatitis conditions were causally
related to her work duties as a poultry inspector. She indicated that these conditions developed
because her job required leaning forward with her arms raised and her neck bent, while
repetitively inspecting and handling chickens on an assembly line for hours at a time. However,
Dr. McDermet did not sufficiently explain in his report how appellant’s duties as a poultry
inspector caused or contributed to her herniated cervical disc or hepatitis C conditions. The mere
fact that the conditions manifested themselves during a period of employment does not raise an
inference of causal relation.5 Dr. McDermet’s opinion is of reduced probative value as he did
not provide adequate rationale explaining how or why appellant’s cervical condition was
aggravated by factors of employment.6 The Office properly found that appellant did not sustain
herniated cervical disc or hepatitis C conditions in the performance of duty in its July 7, 2004
and June 23, 2005 decisions.
Following the June 23, 2005 Office decision, appellant submitted Dr. McDermet’s
November 2005 report. Dr. McDermet asserted that appellant’s job as poultry inspector had
physical requirements which aggravated her medical condition. He noted that appellant was
experiencing severe neck pain, cervical and lumbar radiculopathy and right upper extremity
weakness. Dr. McDermet opined that the strain of prolonged sitting, particularly in a cold, damp
environment of the poultry inspection plant increased and aggravated her musculoskeletal
symptoms; these symptoms were aggravated by sitting or standing more than 15 to 20 minutes in
one position in a warm, nonhumid environment. The weight of the medical opinion is
determined by the opportunity for and thoroughness of examination, the accuracy and
completeness of physician’s knowledge of the facts of the case, the medical history provided, the
care of analysis manifested and the medical rationale expressed in support of stated conclusions.7
Dr. McDermet’s report did not address how appellant’s diagnosed cervical herniated disc
condition was causally related to employment factors. The Office noted that he had indicated
that factors of appellant’s employment had aggravated her cervical condition, but found that
these were underlying pathologies unrelated to her employment. It stated that, although
appellant had adduced medical evidence alleging that she had experienced aggravation of an
underlying condition, Dr. McDermet failed to state the periods of disability related to the alleged
5

See Ernest St. Pierre, 51 ECAB 623 (2000).

6

William C. Thomas, 45 ECAB 591 (1994).

7

See Ann C. Leanza, 48 ECAB 115 (1996).

5

aggravation and explain why the aggravation continued during those periods. The Office
properly concluded that Dr. McDermet did not relate any of appellant’s work factors to any
periods of disability. The Board, therefore, affirms the Office’s February 6, 2006 decision.
Following the February 6, 2006 decision, appellant submitted a May 5, 2006 report from
Dr. McDermet, who advised that appellant’s underlying neck and back conditions stemmed from
a motor vehicle accident which occurred on October 21, 2001 and were aggravated by her
employment. Dr. McDermet stated, however, that the motor vehicle accident was not work
related. This report is not sufficient to meet appellant’s burden of proof to submit probative,
rationalized medical evidence to establish that her claimed cervical condition was causally
related to her employment. Appellant noted before the hearing representative that she did not
recall any prior injury. Dr. McDermet did not fully discuss how her work activities would have
been competent to cause the claimed condition. Moreover, the Board has held that a report
which is not based on a complete and accurate factual and medical history is of limited probative
value. Dr. McDermet indicated that appellant’s neck and back symptoms originated from a 2001
automobile accident. This is in contrast to appellant’s assertion at the April 2005 hearing that
she recalled no prior injury. Dr. McDermet’s opinion is of diminished probative value for the
further reason that it is generalized in nature and equivocal in that he was not able to state
conclusively that appellant’s herniated cervical disc condition was causally related to her
employment. The Board, therefore, affirms the Office’s June 22, 2006 decision.
CONCLUSION
The Board finds that appellant has not met her burden of proof in establishing that her
claimed herniated cervical disc and hepatitis C conditions were causally related to her
employment.

6

ORDER
IT IS HEREBY ORDERED THAT the June 22 and February 6, 2006 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: June 5, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

